 

Exhibit 10.2

 



FORM OF SUBSCRIPTION AGREEMENT

 

To subscribe for Units in
the private offering of

SUMMIT WIRELESS
TECHNOLOGIES, INC.

 



1.On the Signature Page for the Subscription Agreement, Date and Fill in the
number of units (the “Units”) that you wish to purchase at a price of $0.4585
per Unit. Each Unit consisting of (i) one (1) share of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”) and (ii) a common stock
purchase warrant to purchase 0.50 share(s) of Common Stock (collectively, the
“Warrants”) (the Common Stock and Warrants in a Unit, and any Common Stock
acquired pursuant to the exercise of a Warrant are collectively referred to
below as the “Securities”).



 

2.Initial and sign the Accredited Investor Certification attached to this
Subscription Agreement (begins on Page 15 with signature page on Page 18).

 

3.Complete and Sign the signature page attached to this Subscription Agreement
(see Page 14).

 

NOTICE: Please note that by executing this Subscription Agreement, you will be
deemed to have executed the Unit Purchase Agreement for the purchase and sale of
the Securities, the related Registration Rights Agreement, and have agreed to
the terms of the Warrant and to all exhibits, supplements and schedules to all
of the foregoing, all as the same may be amended from time to time (collectively
the “Transaction Documents”), and will be treated for all purposes as if you did
review, approve and execute, if required, each such Transaction Document, even
though you may not have physically signed the signature pages to such documents.

 

4.Complete and Sign the Selling Stockholder Notice and Questionnaire (begins on
Page 19 with signature page on Page 24), and, if applicable, the Wire Transfer
Authorization attached to this Subscription Agreement.

 

5.Return all forms to your account executive and then send all signed original
documents with a check (if applicable) to:

 

Alexander Capital LP

17 State Street, 5th Floor

New York, NY 10004

 

6.Please make your subscription payment payable to the order of “Signature Bank,
as Escrow Agent for Summit Wireless Technologies, Inc.” Account No. 1503925806

 

For wiring funds directly to the escrow account, use the following instructions:

 

  Bank Name: Signature Bank     565 Fifth Avenue, 12th Floor, NY, NY 10017  
Acct. Name: Signature Bank as Escrow Agent for Summit Wireless Technologies,
Inc.   ABA Number: 026013576   A/C Number: 1503925806   Swift Code: SIGNUS33  
FBO: Your/Investor Name



 





1

 

 

Investors will purchase the number of Units of Summit Wireless Technologies,
Inc., a Delaware corporation (the “Company”), set forth on the signature page to
the Subscription Agreement. The Securities are being offered (the “Offering”) by
the Company pursuant to the offering terms set forth in the Unit Purchase
Agreement, dated February 4, 2020, as may be amended and/or supplemented from
time to time (the “Purchase Agreement”). The Placement Agent is Alexander
Capital LP (the “Placement Agent”)

 



The Securities are being offered on a “best efforts” basis up to the Maximum
Offering of $5,000,000 of Units (the “Maximum Offering”) at a purchase price per
Unit of $0.4585. The Securities may be sold at one or more closings of the
Offering (each a “Closing”, and, collectively, the “Closings”), at any time
during the Offering Period (defined hereafter). The minimum investment amount
that may be purchased by an Investor is 24,154 Units for an aggregate minimum
purchase price of $10,000 (the “Investor Minimum Investment”), unless the
Company and the Placement Agent waive such requirement in its sole discretion.
The subscription for the Securities will be made in accordance with and subject
to the terms and conditions of the Subscription Agreement, the Purchase
Agreement and the other Transaction Documents.



 

Certain of the subscription funds will be held in a non-interest bearing escrow
account (the “Escrow Account”) in the Company’s name at Signature Bank, 565
Fifth Avenue, 12th Floor, NY, NY 10017 (the “Escrow Agent”), or with such other
escrow agent as may be appointed by Alexander Capital LP (the “Placement Agent”)
and the Company.

 

The Securities will be offered through the earlier of (i) the date upon which
subscriptions for the Maximum Offering offered hereunder have been accepted;
(ii) February 10, 2020 (subject to the right of the Company and the Placement
Agent to extend the offering until March 6, 2020 without further notice to
investors), (iii) the date upon which the Company and the Placement Agent elect
to terminate the Offering or (iv) the date upon which the Company elects to
terminate the Offering (the “Termination Date”). In the event that (i)
subscriptions for the Offering are rejected in whole (at the sole discretion of
the Company or Placement Agent), (ii) the Closing does not occur prior to the
Termination Date or (iii) the Offering is otherwise terminated by the Company,
then the Escrow Agent (as defined below) will refund all subscription funds held
in the Escrow Account (as defined below) to the persons who submitted such
funds, without interest, penalty or deduction. If a subscription is rejected in
part (at the sole discretion of the Company or the Placement Agent) and the
Company accepts the portion not so rejected, the funds for the rejected portion
of such subscription will be returned without interest, penalty, expense or
deduction.

 

The Company reserves the right (but is not obligated) to have its employees,
agents, officers, directors and affiliates purchase Securities in the Offering
and all such purchases will be counted towards the Maximum Offering Amount.

 

The terms of the Offering are more completely described in the Purchase
Agreement and such terms are incorporated herein in their entirety. Certain
capitalized terms used, but not otherwise defined herein, will have the
respective meanings provided in the Purchase Agreement.

 

ALL SUBSCRIPTION DOCUMENTS MUST BE FILLED IN AND SIGNED EXACTLY AS SET FORTH
WITHIN.

 



2

 

 

SUBSCRIPTION AGREEMENT

 

FOR

 

SUMMIT WIRELESS

TECHNOLOGIES, INC.

 

February 28, 2020

 

Summit Wireless Technologies, Inc.

6840 Via Del Oro Ste. 280

San Jose, CA 95119

 

Ladies and Gentlemen:

 

1.                   Subscription. The undersigned (the “Purchaser”) will
purchase the number of units (collectively, the “Units” or “Securities”) of
Summit Wireless Technologies, Inc., a Delaware corporation (the “Company”), each
Unit consisting of (a) one (1) share of common stock, par value $0.0001 per
share (“Common Stock”), and (b) a common stock purchase warrant to purchase 0.50
share(s) of Common Stock of the Company (“Warrant”) set forth on the signature
page to this agreement (the “Subscription Agreement”). The Securities are being
offered (the “Offering”) by the Company pursuant to the Unit Purchase Agreement,
dated February 4, 2020, as may be amended and/or supplemented from time to time
(the “Purchase Agreement”).

 



The Securities are being offered on a “best efforts” basis with respect to the
maximum of $5,000,000 of Units (the “Maximum Offering”) at a purchase price per
Unit of $0.4585. The Securities will be sold at the closing of the Offering (the
“Closing”), at any time prior to the Termination Date (defined hereafter). The
minimum investment amount that may be purchased by an Investor is 24,154 Units
at a purchase price of $10,000 (the “Investor Minimum Investment”). The
subscription for the Securities will be made in accordance with and subject to
the terms and conditions of this Subscription Agreement, the Purchase Agreement
and the other Transaction Documents (as defined below).

 

The Securities will be offered through the earlier of (i) the date upon which
subscriptions for the Maximum Offering offered hereunder have been accepted;
(ii) February 10, 2020 (subject to the right of the Company and the Placement
Agent to extend the offering until March 6, 2020 without further notice to
investors), (iii) the date upon which the Company and the Placement Agent elect
to terminate the Offering or (iv) the date upon which the Company elects to
terminate the Offering (the “Termination Date”). In the event that (i)
subscriptions for the Offering are rejected in whole (at the sole discretion of
the Company or Placement Agent), (ii) the Closing does not occur prior to the
Termination Date or (iii) the Offering is otherwise terminated by the Company,
then the Escrow Agent (as defined below) will refund all subscription funds held
in the Escrow Account (as defined below) to the persons who submitted such
funds, without interest, penalty or deduction. If a subscription is rejected in
part (at the sole discretion of the Company or the Placement Agent) and the
Company accepts the portion not so rejected, the funds for the rejected portion
of such subscription will be returned without interest, penalty, expense or
deduction.

 



3

 

 

The terms of the Offering are more completely described in the Purchase
Agreement and such terms are incorporated herein in their entirety. Certain
capitalized terms used, but not otherwise defined herein, will have the
respective meanings provided in the Purchase Agreement.

 

2.                   Payment. The Purchaser encloses herewith either a check
payable to, or will immediately make a wire transfer payment to, “Signature
Bank, as Escrow Agent for Summit Wireless Technologies, Inc.,” in the full
amount of the purchase price of the Securities being subscribed for. Together
with the check for or wire transfer of the full purchase price, the Purchaser is
delivering a completed and executed signature page to this Subscription
Agreement along with a completed and executed Accredited Investor Certification,
which are annexed hereto. Please note that by executing the attached
Subscription Agreement, you will be deemed to have executed the Unit Purchase
Agreement, the Registration Rights Agreement, and have agreed to the terms of
the Warrant and to all exhibits, supplements and schedules to all of the
foregoing, all as the same may be amended from time to time (collectively, the
“Transaction Documents”), and will be treated for all purposes as if you did
review, approve and execute, if required, each such Transaction Document, even
though you may not have physically signed the signature pages to such documents.

 

3.                   Deposit of Funds. All payments made as provided in Section
2 hereof by Purchasers subscribing pursuant to the Purchase Agreement will be
deposited by the Purchaser as soon as practicable with Signature Bank, as escrow
agent (the “Escrow Agent”), or such other escrow agent appointed by Alexander
Capital LP, in a non-interest bearing escrow account (the “Escrow Account”). In
the event that the Company does not effect a Closing prior to the Termination
Date, the Escrow Agent will refund all subscription funds, without deduction
and/or interest accrued thereon, and the Company will return the subscription
documents to each Purchaser. If the Company rejects a subscription, either in
whole or in part (at the sole discretion of the Company or Placement Agent), the
rejected subscription funds or the rejected portion thereof will be returned
promptly to such Purchaser without interest, penalty, expense or deduction.

 

4.                  Acceptance of Subscription. The Purchaser understands and
agrees that the Company, in its sole discretion, reserves the right to accept
this or any other subscription for the Securities, in whole or in part,
notwithstanding prior receipt by the Purchaser of notice of acceptance of this
or any other subscription. The Company will have no obligation hereunder until
the Company executes and delivers to the Purchaser an executed copy of the
Transaction Documents. If Purchaser’s subscription is rejected in whole (at the
sole discretion of the Company), the Offering is terminated, all funds received
from the Purchaser will be returned without interest, penalty, expense or
deduction, and this Subscription Agreement will thereafter be of no further
force or effect. If Purchaser’s subscription is rejected in part (at the sole
discretion of the Company) and the Company accepts the portion not so rejected,
the funds for the rejected portion of such subscription will be returned without
interest, penalty, expense or deduction, and this Subscription Agreement will
continue in full force and effect to the extent such subscription was accepted.
The Purchaser may revoke its subscription and obtain a return of the
subscription amount paid to the Escrow Account at any time before the date of a
Closing. The Purchaser may not revoke this subscription or obtain a return of
the subscription amount paid to the Escrow Agent on or after the date of the
Initial Closing. Any subscription received after the Initial Closing but prior
to the Termination Date shall be irrevocable.

 

5.             Representations and Warranties of the Purchaser. The Purchaser
hereby acknowledges, represents, warrants, and agrees as follows:

 

(a)                None of the Securities are registered under the Securities
Act of 1933, as amended (the “Securities Act”), or any state securities laws.
The Purchaser understands that the offering and sale of the Securities is
intended to be exempt from registration under the Securities Act, by virtue of
Section 4(a)(2) thereof and the provisions of Regulation D promulgated
thereunder, based, in part, upon the representations, warranties and agreements
of the Purchaser contained in this Subscription Agreement and the Unit Purchase
Agreement;

 



4

 

 

(b)               The Purchaser and the Purchaser’s attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, “Advisors”),
have received and have carefully reviewed the Transaction Documents, including
but not limited to this Subscription Agreement and all other documents requested
by the Purchaser or its Advisors, if any, and understand the information
contained therein, prior to the execution of this Subscription Agreement;

 

(c)                Neither the U.S. Securities and Exchange Commission (the
“Commission”) nor any state securities commission has approved or disapproved of
the Securities or passed upon or endorsed the merits of the Offering or
confirmed the accuracy or determined the adequacy of the Transaction Documents.
The Transaction Documents have not been reviewed by any federal, state or other
regulatory authority. Any representation to the contrary may be a criminal
offense;

 

(d)                All documents, records, and books pertaining to the
investment in the Securities including, but not limited to, all information
regarding the Company and the Securities, have been made available for
inspection and reviewed by the Purchaser and its Advisors, if any;

 

(e)                The Purchaser and its Advisors, if any, have reviewed the
Company’s filings with the Commission, including but not limited to, the
Company’s Quarterly Reports on Form 10-Q for the periods ended September 30,
2019, June 30, 2019 and March 31, 2019, as well as the Company’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2018.

 

(f)                 The Purchaser and its Advisors, if any, have had a
reasonable opportunity to ask questions of and receive answers from the
Company’s officers and any other persons authorized by the Company to answer
such questions, concerning, among other related matters, the Offering, the
Securities, the Transaction Documents and the business, financial condition,
results of operations and prospects of the Company and all such questions have
been answered by the Company to the full satisfaction of the Purchaser and its
Advisors, if any;

 

(g)                In evaluating the suitability of an investment in the
Company, the Purchaser has not relied upon any representation or other
information (oral or written) other than as stated in the Transaction Documents
or as contained in documents so furnished to the Purchaser or its Advisors, if
any, by the Company in writing;

 

(h)                The Purchaser is unaware of, is in no way relying on, and did
not become aware of the offering of the Securities through or as a result of,
any form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television, radio
or over the Internet, in connection with the offering and sale of the Securities
and is not subscribing for the Securities and did not become aware of the
Offering through or as a result of any seminar or meeting to which the Purchaser
was invited by, or any solicitation of a subscription by, a person not
previously known to the Purchaser in connection with investments in securities
generally;

 

(i)                 The Purchaser has taken no action which would give rise to
any claim by any person for brokerage commissions, finders’ fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby
(other than fees to be paid by the Company to the Placement Agent, as described
in the Purchase Agreement);

 

(j)                 The Purchaser, either alone or together with its Advisors,
if any, has such knowledge and experience in financial, tax, and business
matters, and, in particular, investments in securities, so as to enable it to
utilize the information made available to it in connection with the Offering to
evaluate the merits and risks of an investment in the Securities and the Company
and to make an informed investment decision with respect thereto;

 



5

 

 

(k)                The Purchaser is not relying on the Company, the Placement
Agent or any of their respective employees or agents with respect to the legal,
tax, economic and related considerations of an investment in any of the
Securities and the Purchaser has relied on the advice of, or has consulted with,
only its own Advisors;

 

(l)                 The Purchaser is acquiring the Securities solely for such
Purchaser’s own account for investment and not with a view to resale or
distribution thereof, in whole or in part. The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of any of the Securities and the Purchaser has no plans to enter into any
such agreement or arrangement;

 

(m)               The Purchaser understands and agrees that purchase of the
Securities is a high-risk investment and the Purchaser is able to afford an
investment in a speculative venture having the risks and objectives of the
Company, including a risk of total loss of such investment. The Purchaser must
bear the substantial economic risks of the investment in the Securities
indefinitely because none of the Securities may be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available. Legends will be placed on the certificates representing the
Securities to the effect that such securities have not been registered under the
Securities Act or applicable state securities laws and appropriate notations
thereof will be made in the Company’s books. The Purchaser understands that
there is no public market for the Warrants to be issued in the Offering and the
Company has no intention of seeking an active trading market for these
Securities;

 

(n)                The Purchaser has adequate means of providing for such
Purchaser’s current financial needs and foreseeable contingencies and has no
need for liquidity from its investment in the Securities for an indefinite
period of time;

 

(o)                The Purchaser is aware that an investment in the Securities
involves a number of very significant risks and has carefully read the
Transaction Documents and, in particular, the matters under the caption “Risk
Factors” in the Company’s most recent public filings made with the Commission’s
on its EDGAR website and understands any of such risk may materially adversely
affect the Company’s operations and future prospects;

 

(p)                At the time that such Purchaser was offered the Securities,
it was, and as of the date hereof it is, and on each date on which it exercises
any Warrants, it will be an “accredited investor” within the meaning of
Regulation D, Rule 501(a), promulgated by the Commission under the Securities
Act and has truthfully and accurately completed the Selling Stockholder Notice
and Questionnaire attached to this Subscription Agreement and will submit to the
Company such further assurances of such status as may be reasonably requested by
the Company;

 

(q)                The Purchaser: (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the
Securities, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Securities, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;

 



6

 

 

(r)                 The Purchaser and its Advisors, if any, have had the
opportunity to obtain any additional information, to the extent the Company had
such information in its possession or could acquire it without unreasonable
effort or expense, necessary to verify the accuracy of the information contained
in the Transaction Documents, including, but not limited to, the terms and
conditions of the Securities as set forth therein, and the Transaction Documents
and all other related documents received or reviewed in connection with the
purchase of the Securities and have had the opportunity to have representatives
of the Company provide them with such additional information regarding the terms
and conditions of this particular investment and the financial condition,
results of operations, business and prospects of the Company deemed relevant by
the Purchaser or its Advisors, if any, and all such requested information, to
the extent the Company had such information in its possession or could acquire
it without unreasonable effort or expense, has been provided by the Company in
writing to the full satisfaction of the Purchaser and its Advisors, if any;

 

(s)                 The Purchaser represents to the Company that any information
which the undersigned has heretofore furnished or is furnishing herewith to the
Company is complete and accurate and may be relied upon by the Company in
determining the availability of an exemption from registration under federal and
state securities laws in connection with the offering of Securities as described
in the Purchase Agreement;

 

(t)                 The Purchaser has significant prior investment experience,
including investment in non-listed and non-registered securities. The Purchaser
has a sufficient net worth to sustain a loss of its entire investment in the
Company in the event such a loss should occur. The Purchaser’s overall
commitment to investments which are not readily marketable is not excessive in
view of the Purchaser’s net worth and financial circumstances and the purchase
of the Securities will not cause such commitment to become excessive. This
investment is a suitable one for the Purchaser;

 

(u)                The Purchaser is satisfied that it has received adequate
information with respect to all matters which it or its Advisors, if any,
consider material to its decision to make this investment;

 

(v)                The Purchaser acknowledges that any and all estimates or
forward-looking statements or projections provided to the Purchaser by the
Company and included in the Transaction Documents were prepared in good faith,
but that the attainment of any such projections, estimates or forward-looking
statements cannot be guaranteed, will not be updated by the Company and should
not be relied upon;

 

(w)               No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or its Advisors, if any, in
connection with the offering of the Securities which are in any way inconsistent
with the information contained in the Purchase Agreement;

 

(x)                Within five (5) days after receipt of a request from the
Company, the Purchaser will provide such information and deliver such documents
as may reasonably be necessary to comply with any and all laws and ordinances to
which the Company is subject;

 



7

 

 

(y)                THE PURCHASER ACKNOWLEDGES THAT SECURITIES OFFERED HEREBY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF
CERTAIN STATES AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT
TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR
RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY
THE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE TRANSACTION
DOCUMENTS. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL;

 

(z)                 The Purchaser acknowledges that the Securities have not been
recommended by any federal or state securities commission or regulatory
authority. In making an investment decision, investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. Furthermore, the foregoing authorities have not confirmed
the accuracy or determined the adequacy of this Subscription Agreement or the
other Transaction Documents. Any representation to the contrary is a criminal
offense. The Securities are subject to restrictions on transferability and
resale and may not be transferred or resold except as permitted under the
Securities Act and the applicable state securities laws or pursuant to
registration or exemption therefrom. Investors should be aware that they will be
required to bear the financial risks of this investment for an indefinite period
of time;

 

(aa)              (For ERISA plans only) The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser or Plan
fiduciary (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company and any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser or Plan
fiduciary has not relied on any advice or recommendation of the Company or any
of its affiliates; and

 

(bb)              The Purchaser has read in its entirety the Transaction
Documents and all exhibits, annexes and schedules thereto, including, but not
limited to, all information relating to the Company and the Securities, and
understands to its full satisfaction all information included in the Transaction
Documents.

 

(cc)               The Purchaser consents to the placement of a legend on any
certificate or other document evidencing the Securities and, when issued, the
Warrant Shares, that such securities have not been registered under the
Securities Act or any state securities or “blue sky” laws and setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement. The Purchaser is aware that the Company will make a notation in
its appropriate records with respect to the restrictions on the transferability
of such Securities. The legend to be placed on each certificate shall be in form
substantially similar to the following:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED

 



8

 

 

(dd)              The Purchaser acknowledges that if he or she is a Registered
Representative of a Financial Industry Regulatory Authority, Inc. (“FINRA”)
member firm, he or she must give such firm the notice required by the FINRA’s
Rules of Fair Practice, receipt of which must be acknowledged by such firm prior
to an investment in the Securities.

 

(ee)               To effectuate the terms and provisions hereof, the Purchaser
hereby appoints the Placement Agent as its attorney-in-fact (and the Placement
Agent hereby accepts such appointment) for the purpose of carrying out the
provisions of the Escrow Agreement by and between the Company, the Placement
Agent and Signature Bank (the “Escrow Agreement”) including, without limitation,
taking any action on behalf of, or at the instruction of, the Purchaser and
executing any release notices required under the Escrow Agreement and taking any
action and executing any instrument that the Placement Agent may deem necessary
or advisable (and lawful) to accomplish the purposes hereof. All acts done under
the foregoing authorization are hereby ratified and approved and neither the
Placement Agent nor any designee nor agent thereof shall be liable for any acts
of commission or omission, for any error of judgment, for any mistake of fact or
law except for acts of gross negligence or willful misconduct. This power of
attorney, being coupled with an interest, is irrevocable while the Escrow
Agreement remains in effect.

 

(ff)               The Purchaser represents that (i) the Purchaser was contacted
regarding the sale of the Securities by the Company or the Placement Agent (or
another person whom the Purchaser believed to be an authorized agent or
representative thereof) with whom the Purchaser had a prior substantial
pre-existing relationship and (ii) it did not learn of the offering of the
Securities by means of any form of general solicitation or general advertising,
and in connection therewith, the Purchaser did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising.

 

(gg)              The Purchaser understands, acknowledges and agrees with the
Company that this subscription may be rejected, in whole or in part, by the
Company or the Placement Agent, in its sole and absolute discretion, at any time
before any Closing notwithstanding prior receipt by the Purchaser of notice of
acceptance of the Purchaser’s subscription.

 

(hh)             The Purchaser agrees not to issue any public statement with
respect to the Offering, Purchaser’s investment or proposed investment in the
Company or the terms of any agreement or covenant between them and the Company
without the Company’s prior written consent, except such disclosures as may be
required under applicable law.

 

(ii)                The Purchaser acknowledges that the information contained in
the Transaction Documents or otherwise made available to the Purchaser is
confidential and non-public and agrees that all such information shall be kept
in confidence by the Purchaser and neither used by the Purchaser for the
Purchaser’s personal benefit (other than in connection with this subscription)
nor disclosed to any third party for any reason, notwithstanding that a
Purchaser’s subscription may not be accepted by the Company; provided, however,
that (a) the Purchaser may disclose such information to its affiliates and
advisors who may have a need for such information in connection with providing
advice to the Purchaser with respect to its investment in the Company so long as
such affiliates and advisors have an obligation of confidentiality, and (b) this
obligation shall not apply to any such information that (i) is part of the
public knowledge or literature and readily accessible at the date hereof, (ii)
becomes part of the public knowledge or literature and readily accessible by
publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company).

 

9

 

 

6.         Representations and Warranties of the Company. The representations
and warranties contained in Article III of the Purchase Agreement to be entered
into by the Company and the Purchasers shall be incorporated herein by reference
and shall be deemed to be made under this Subscription Agreement.

 

7.             Indemnification. The Purchaser agrees to indemnify and hold
harmless the Company, the Placement Agent and each of their respective officers,
directors, managers, employees, agents, attorneys, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgement, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.

 

8.             Binding Effect. This Subscription Agreement will survive the
death or disability of the Purchaser and will be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives, and permitted assigns. If the Purchaser is more than one
person, the obligations of the Purchaser hereunder will be joint and several and
the agreements, representations, warranties and acknowledgments herein will be
deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

9.             Modification. This Subscription Agreement will not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.

 

10.           Notices. Any notice or other communication required or permitted
to be given hereunder will be in writing and will be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth in the Unit
Purchase Agreement or (b) if to the Purchaser, at the address set forth on the
signature page hereof (or, in either case, to such other address as the party
will have furnished in writing in accordance with the provisions of this Section
10). Any notice or other communication given by certified mail will be deemed
given at the time of certification thereof, except for a notice changing a
party’s address which will be deemed given at the time of receipt thereof. Any
notice or other communication given by overnight courier will be deemed given at
the time of delivery.

 

11.           Assignability. This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of any of the Securities will be made
only in accordance with all applicable laws.

 

12.           Applicable Law. This Subscription Agreement will be governed by
and construed under the laws of the State of New York as applied to agreements
among New York residents entered into and to be performed entirely within New
York. The parties hereto (1) agree that any legal suit, action or proceeding
arising out of or relating to this Subscription Agreement will be instituted
exclusively in New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, (2) waive
any objection which the parties may have now or hereafter to the venue of any
such suit, action or proceeding, and (3) irrevocably consent to the jurisdiction
of the New York State Supreme Court, County of New York, and the United States
District Court for the Southern District of New York in any such suit, action or
proceeding. Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York and agrees
that service of process upon it mailed by certified mail to its address will be
deemed in every respect effective service of process upon it, in any such suit,
action or proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

 



10

 

 

13.           Blue Sky Qualification. The purchase of Securities pursuant to
this Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Securities from applicable federal
and state securities laws.

 

14.           Use of Pronouns. All pronouns and any variations thereof used
herein will be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.

 

15.           Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Subscription Agreement, or use to
the detriment of the Company or for the benefit of any other person or persons,
or misuse in any way, any confidential information of the Company, including any
trade or business secrets of the Company and any business materials that are
treated by the Company as confidential or proprietary, including, without
limitation, confidential information obtained by or given to the Company about
or belonging to third parties.

 

16.           Miscellaneous.

 

(a)                This Subscription Agreement, together with the Transaction
Documents, constitute the entire agreement between the Purchaser and the Company
with respect to the subject matter hereof and supersede all prior oral or
written agreements and understandings, if any, relating to the subject matter
hereof. The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.

 

(b)                Each of the Purchaser’s and the Company’s representations and
warranties made in this Subscription Agreement will survive the execution and
delivery hereof and delivery of the Securities.

 

(c)                Each of the parties hereto will pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

(d)                This Subscription Agreement may be executed in two or more
counterparts each of which will be deemed an original, but all of which will
together constitute one and the same instrument.

 

(e)                Each provision of this Subscription Agreement will be
considered separable and, if for any reason any provision or provisions hereof
are determined to be invalid or contrary to applicable law, such invalidity or
illegality will not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

(f)                 Paragraph titles are for descriptive purposes only and will
not control or alter the meaning of this Subscription Agreement as set forth in
the text.

 

17.           Signature Page. It is hereby agreed by the parties hereto that the
execution by the Purchaser of this Subscription Agreement, in the place set
forth herein below, will be deemed and constitute the agreement by the Purchaser
to be bound by all of the terms and conditions hereof as well each of the other
Transaction Documents, and will be deemed and constitute the execution by the
Purchaser of all such Transaction Documents without requiring the Purchaser’s
separate signature on any of such Transaction Documents.

 



11

 

 

ANTI-MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act What is money laundering? How big is the problem and why is
it important?

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism The use of
the U.S. financial system by criminals to facilitate terrorism or other crimes
could well taint our financial markets. According to the U.S. State Department,
one recent estimate puts the amount of worldwide money laundering activity at $1
trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.

 

As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.

 



12

 

 

SUMMIT WIRELESS TECHNOLOGIES, INC.
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 



Purchaser hereby elects to purchase a total of _________ Units, each Unit
consisting of (i) one (1) share of Common Stock and (ii) a Warrant to purchase
0.50 share of Common Stock, at a purchase price of $0.4585 per Unit, for an
aggregate subscription amount of $____________. (NOTE: to be completed by the
Purchaser).



 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

Purchaser:                                       Print Name       Social
Security Number                                 Signature   Date   Mailing
Address                

Co-Purchaser (if applicable):

                                      Print Name       Social Security Number  
                              Signature   Date   Address (if different from
above)  

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:                 Name of Partnership, Corporation, Limited Liability
Company or Trust       Federal Taxpayer Identification Number                  
              Signature   Date                                     Print Name  
    Business Address                                 Title          

 

AGREED AND ACCEPTED:

SUMMIT WIRELESS TECHNOLOGIES, INC.

                              Print Name       Date                            
    Title          

 



13

 

 

SUMMIT WIRELESS TECHNOLOGIES, INC.

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(All individual investors must INITIAL where appropriate.

Where there are joint investors both parties must INITIAL):

 

Initial(s)               I certify that I have a “net worth” of at least $1
million either individually or through aggregating my individual holdings and
those in which I have a joint, community property or other similar shared
ownership interest with my spouse. For purposes of calculating net worth under
this paragraph, (i) the primary residence shall not be included as an asset,
(ii) to the extent that the indebtedness that is secured by the primary
residence is in excess of the fair market value of the primary residence, the
excess amount shall be included as a liability, and (iii) if the amount of
outstanding indebtedness that is secured by the primary residence exceeds the
amount outstanding 60 days prior to the execution of this Subscription
Agreement, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability.         Initial(s)
             

I certify that I have had an annual gross income for the past two years of at
least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.

     



For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

    Initial(s)               The undersigned certifies that it is a partnership,
corporation, limited liability company or business trust that is 100% owned by
persons who meet either of the criteria for individual investors, above.    
Initial(s)              

The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least $5 million
and was not formed for the purpose of investing in the Company.

    Initial(s)              

The undersigned certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.

    Initial(s)               The undersigned certifies that it is an employee
benefit plan whose total assets exceed $5,000,000 as of the date of the
Subscription Agreement.     Initial(s)              

The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for individual investors, above.

    Initial(s)               The undersigned certifies that it is a U.S. bank,
U.S. savings and loan association or other similar U.S. institution acting in
its individual or fiduciary capacity.     Initial(s)               The
undersigned certifies that it is a broker-dealer registered pursuant to §15 of
the Securities Exchange Act of 1934.     Initial(s)               The
undersigned certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.     Initial(s)              

The undersigned certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

        Initial(s)              

The undersigned certifies that it is a plan established and maintained by a
state or its political subdivisions, or any agency or instrumentality thereof,
for the benefit of its employees, and which has total assets in excess of
$5,000,000.

    Initial(s)               The undersigned certifies that it is an insurance
company as defined in §2(a)(13) of the Securities Act of 1933, as amended, or a
registered investment company.

 



14

 

 



SUMMIT WIRELESS TECHNOLOGIES, INC.

Investor Profile

(Must be completed by Investor)

 

Section A - Personal Investor Information

 

EXACT Title in Which Securities Should be Held:           Individual Executing
Profile:           Social Security Number(s) / Federal I.D. Number:          
Date of Birth: _________________ Marital Status: ____________________      
Joint Party Date of Birth: __________________       Investment Experience
(Years): _____________       Annual Income: _________       Net Worth:
_____________       Home Street Address:           Home City, State & Zip Code:
          Home Phone: ______________________ Home Fax: _______________________  
    Home Email:
                                                                          
Employer:           Employer Street Address:           Employer City, State &
Zip Code:           Bus. Phone: ______________________ Bus. Fax:
_________________________       Bus. Email:
                                                                           Type
of Business: __________________________________________       ¨ Please check if
you are a FINRA member or affiliate of a FINRA member firm  

 



15

 

 

Section B – Entity Investor Information

 

EXACT Title in Which Securities Should be Held:           Authorized Individual
Executing Profile or Trustee:           Social Security Numbers / Federal I.D.
Number:           Investment Experience (Years): _____________   Annual Income:
_______________   Net Worth: _______________   Was the Trust formed for the
specific purpose of purchasing the Units?   ¨ Yes ¨ No   Principal Purpose
(Trust):  
                                                                                                                               
      Type of Business:  
                                                                                                                               
      Street Address:  
                                                                                                                                                                                      
      City, State & Zip Code:  
                                                                                                                                                                                      
      Phone: ______________________ Fax: ________________________       Email:
________________________________       ¨ Please check if you are a FINRA member
or affiliate of a FINRA member firm  

 



16

 

 

Section C – Form of Payment

 

 

              Wire funds from my outside account according to the “To subscribe
for Units in the private offering of SUMMIT WIRELESS TECHNOLOGIES, INC.” page
(see Page 1)                     The funds for this investment are rolled over,
tax deferred from                                              within the
allowed 60-day window                       Section D – Securities Delivery
Instructions (check one)                           Please deliver my securities
to the below address:    
                                                                                        
   
                                                                                        
   
                                                                                        

 

Investor Signature:   Date:       Joint Signature (if applicable):   Date:  

 



17

 

 

Selling Stockholder Notice and Questionnaire

SUMMIT WIRELESS TECHNOLOGIES, Inc.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owners of shares of the common stock, par value
$0.0001 per share (the “Common Stock”), of Summit Wireless Technologies, Inc.
(the “Company”) and common stock purchase warrants to purchase shares of Common
Stock (each, a “Warrant”), understand that the Company has filed or intends to
file with the U.S. Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (the “Registration Statement”) under the
Securities Act of 1933, as amended (the “Securities Act”) for the registration
of the resale of the shares of Common Stock and the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”) held by the
undersigned (the “Registrable Securities”) in accordance with the terms of the
Registration Rights Agreement of even date herewith by and among the Company and
the purchasers signatory thereto (the “Registration Rights Agreement”). A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below. This Selling Stockholder Notice and
Questionnaire (this “Questionnaire”) is being furnished to you and other
stockholders whose Common Stock and Warrant Shares will be included in the
Registration Statement. This Questionnaire seeks information necessary to
complete the registration of these shares with the Commission.

 

To sell or otherwise dispose of any Registrable Securities in the offering, a
holder or beneficial owner of Registrable Securities will be required to agree
to be named as a selling stockholder in the prospectus that forms a part of the
Registration Statement and execute and return this Questionnaire.

 

Please respond to every question unless otherwise directed. If the answer is
“none” or “not applicable,” please so state. Please include all information
sought by the related question. Unless stated otherwise, answers should be given
as of the date you complete this Questionnaire. If there is any response or
underlying factual matter about which you are uncertain, please discuss the
matter fully and include any additional explanation or information which you
believe is helpful.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the prospectus that forms a part thereof.
Accordingly, holders and beneficial owners of Registrable Securities are advised
to consult their own securities law counsel regarding the consequences of being
named or not being named as a selling stockholder in the Registration Statement
and such prospectus.

 

Please complete, sign, date and email or fax this Questionnaire as soon as
possible to David E. Danovitch, Esq. at Sullivan & Worcester LLP, email:
ddanovitch@sullivanlaw.com. Please call (212) 660-3060 at Sullivan & Worcester
LLP with any questions regarding this Questionnaire.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to register for resale the Registrable Securities owned
by it and listed below in Question 5 (unless otherwise specified under such
Question 5) in the Registration Statement.

 



18

 

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.Name. Full Legal Name of Selling Stockholder:

 

       

 

2.Address for Notices to Selling Stockholder.

 



           

 

  Telephone:  

  Fax:  

  Email address:  

  Contact Person:  

 

3.Relationship with the Company.     

Describe the nature of any position, office or other material relationship the
Selling Stockholder has had with the Company during the past three years:

 

       

 

4.Organizational Structure. Please indicate or (if applicable) describe how the
Selling Stockholder is organized.

 

(a)Is the Selling Stockholder a natural person? (If so, please mark the box and
skip to Question 5.)

 

Yes ¨                              No ¨

 

(b)Is the Selling Stockholder a reporting company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)? (If so, please mark the box and
skip to Question 5.)

 

Yes ¨                              No ¨

 

(c)Is the Selling Stockholder a majority-owned subsidiary of a reporting company
under the Exchange Act? (If so, please mark the box and skip to Question 5.)

 

Yes ¨                              No ¨

 



19

 

 

(d)Is the Selling Stockholder a registered investment company under the
Investment Company Act of 1940? (If so, please mark the box and skip to Question
5.)

 

Yes ¨                              No ¨

 

If the answer to all of the foregoing questions is “no,” please complete the
following:

 

(e)Legal Description of Selling Stockholder:       Please describe the type of
legal entity that the Selling Stockholder is (e.g., corporation, partnership,
limited liability company, etc.);

 

   

 

(f)Please indicate whether the Selling Stockholder is controlled by another
entity (such as a parent company, a corporate member, corporate shareholder,
etc.) or is controlled by a natural person.

 

Controlled by:                           Natural Person(s) ¨        Entity ¨

 

If you checked “Natural Person(s)”:

 

Please indicate the name of the natural person(s) who has voting or investment
control over the shares held by the Selling Stockholder and the position of
control that person(s) holds in or over the Selling Stockholder, then move to
Question 5.

 

Name of natural person(s):_____________________________________

 

Controlling position in Selling Stockholder (e.g., sole member, controlling
shareholder, sole stockholder, trustee, etc.): _____________
__________________________________________________________

 

If you checked “Entity”:

 

Please indicate the name and type of entity that controls the Selling
Stockholder.

 

Name of controlling entity: ____________________________________

 

Type of legal entity (e.g., corporation, partnership, limited liability company,
etc.): ______________________________________________

 



20

 

 

Is this entity controlled by another entity (such as a parent company, a
corporate member, corporate shareholder, etc.) or is it controlled by a natural
person?

 

Controlled by:                         Natural Person(s) ¨             Entity* ¨

 

If you checked “Natural Person(s)”:

 

Name of natural person(s) who controls this entity and has voting or investment
control over the shares held by the Selling Stockholder the Selling Stockholder:
____________________________________________________

 

Natural person’s position in this entity (e.g., sole member, controlling
shareholder, sole stockholder, trustee, etc.):
____________________________________________________

 

*If you answered “Entity” here, please repeat step (f) for each controlling
entity moving up the corporate chain of control until you reach the level at
which there is only a natural person or persons in control (e.g., Acme LLC is
controlled by ABC Corp., its member, which is controlled by X shareholder, its
controlling shareholder). List the name of the entities along that chain of
control, the types of entity each is, the natural person(s) in control of the
ultimately controlling entity, and his or her control position over that entity
in the lines below:

 

       

 

5.Beneficial Ownership of Registrable Securities:

 

This question covers beneficial ownership of the Company's securities.

 

(a)Please state the number of shares of the Company’s Common Stock (including
any shares issuable upon exercise of warrants or other convertible securities)
that the Selling Stockholder beneficially owns as of the date of this
Questionnaire:

 

           

 

(b)Please state the number of shares of the Registrable Securities that the
Selling Stockholder wishes to have registered for resale in the Registration
Statement.

 

Common Stock: ______________________

 

Warrants: _______________ (convertible into _____________ shares of Common
Stock).

 



21

 

 

6.Broker-Dealer Status:

 

(a)Is the Selling Stockholder a broker-dealer?

 

Yes ¨
                                                                         No ¨

 

(b)If “yes” to Question 6(a), did the Selling Stockholder receive the
Registrable Securities as compensation for investment banking services to the
Company?

 

Yes ¨
                                                                         No ¨

 

Note:If the answer to Question 6(b) is no, Commission’s staff has indicated that
you should be identified as an underwriter in the Registration Statement.

 

(c)       Is the Selling Stockholder an affiliate of a broker-dealer?

 

Yes ¨
                                                                         No ¨

 

(d)If the Selling Stockholder is an affiliate of a broker-dealer, does the
Selling Stockholder certify that it purchased the Registrable Securities in the
ordinary course of business, and at the time of the purchase of the Registrable
Securities to be resold, the Selling Stockholder had no agreements or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

Yes ¨
                                                                         No ¨

 

Note:If the answer to Question 6(d) no, the Commission’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.

 

7.Legal Proceedings with the Company. Is the Company a party to any pending
legal proceeding in which the Selling Stockholder is named as an adverse party?

 

Yes ¨
                                                                         No ¨

 

State any exceptions here:

 

   

 

8.Reliance on Responses. The undersigned acknowledges and agrees that the
Company and its legal counsel shall be entitled to rely on its responses in this
Questionnaire in all matters pertaining to the Registration Statement and the
sale of any Registrable Securities pursuant to the Registration Statement.

 

[SIGNATURE PAGE FOLLOWS]

 



22

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Questions 1 through 7 and the inclusion of
such information in the Registration Statement and the related prospectus and
any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

 

BENEFICIAL OWNER (individual)   BENEFICIAL OWNER (entity)             Print Name
  Name of Entity             Signature   Signature         Print
Name:                                                                               
Signature (if Joint Tenants or Tenants in Common)            
Title:                                                                                           

 

PLEASE PDF A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE, AND RETURN THE
ORIGINAL TO:

 

David E. Danovitch, Esq.

Sullivan & Worcester LLP

Email: ddanovitch@sullivanlaw.com

Phone: (212) 660-3060

 



23

 